Name: Commission Regulation (EC) NoÃ 1731/2006 of 23 November 2006 on special detailed rules for the application of export refunds in the case of certain preserved beef and veal products
 Type: Regulation
 Subject Matter: foodstuff;  animal product;  trade;  trade policy
 Date Published: nan

 24.11.2006 EN Official Journal of the European Union L 325/12 COMMISSION REGULATION (EC) No 1731/2006 of 23 November 2006 on special detailed rules for the application of export refunds in the case of certain preserved beef and veal products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), and in particular Article 33(12) thereof, Whereas: (1) Commission Regulation (EEC) No 2388/84 of 14 August 1984 on special detailed rules for the application of export refunds in the case of certain preserved beef and veal products (2) lays down the conditions under which preserved meat falling within CN codes 1602 50 31 and 1602 50 39 which is exported to third countries may be eligible for a special refund. (2) In particular, those preserved products must be manufactured under the arrangements provided for in Article 4 of Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural products (3). (3) The rules and conditions for applying the advance payment of the refund on products processed under the arrangements provided for in Article 4 of Regulation (EEC) No 565/80 are laid down in Chapter 3 of Title II of Commission Regulation (EC) No 800/1999 of 15 April 1999 laying down common detailed rules for the application of the system of export refunds on agricultural products (4). (4) The measures laid down by Regulation (EEC) No 565/80, the corresponding implementing measures laid down by Chapter 3 of Title II of Regulation (EC) No 800/1999 and Regulation (EEC) No 2388/84 have been repealed by Commission Regulation (EC) No 1713/2006. (5) It is also laid down that, in order to benefit from an export refund, the abovementioned preserved products must be produced from beef and veal of Community origin and contain a minimum percentage of beef and veal, excluding offal and fat. (6) To guarantee that the preserved products eligible for export refunds are produced solely from beef and veal, and that the meat is of Community origin, such production must be kept under the control of the customs authority in accordance with Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (5) and the payment of the refund must remain linked to compliance with those conditions. (7) To increase the transparency and effectiveness of those controls, particularly in the case of a post-clearance check, provision should be made for operators to keep up-to-date records of information allowing monitoring of the use of beef and veal in the production of preserved products according to the production batches of preserved products. (8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Scope Without prejudice to Regulation (EC) No 800/1999, the payment of an export refund on preserved products falling within CN codes 1602 50 31 9125, 1602 50 31 9325, 1602 50 39 9125 and 1602 50 39 9325 (hereinafter the preserved products) shall be subject to compliance with the conditions laid down by this Regulation. Article 2 General conditions 1. The preserved products may benefit from an export refund only if they are manufactured under supervision by the customs authorities and under customs control within the meaning of Article 4(13) and (14) of Regulation (EEC) No 2913/92. 2. Production and export must be carried out during the period of validity of the export licence with advance fixing of the refund. Article 3 Specific conditions relating to production 1. Operators shall submit to the customs authority a declaration stating their intention to place meat under customs control with a view to manufacturing preserved products and exporting them with a refund. This declaration shall indicate in particular the quantities involved, the identification details and the types of meat to be used as raw materials, and the places of storage. The meat shall be presented in boxes and labelled in a manner which ensures it is clearly identifiable and can be easily associated with the accompanying declaration. 2. Once the declaration referred to in paragraph 1 has been accepted, the meat and the processing operation shall be placed under customs control. This control shall be based on documentary and physical checks, which may be performed on the meat when it enters the procedure, or during storage or production and on the corresponding documents, particularly those referred to in paragraphs 7 and 8. Article 3 of Council Regulation (EEC) No 386/90 (6) and Articles 2(2), 3, 4, 5, 6, 8(1), 8(2) and the first subparagraph of Article 11 of Commission Regulation (EC) No 2090/2002 (7) and Annex I thereto shall apply mutatis mutandis. 3. Pending production, the meat referred to in paragraph 1 shall be kept permanently separate from all other beef and veal. 4. Operators shall keep a separate record of entries of beef and veal intended for the production of preserved products. 5. Operators shall inform the customs authorities of the places and dates of production of the preserved products and shall also notify the quantity, identification details and type of beef and veal to be used to this end. 6. During the production of the preserved products only the beef and veal referred to in paragraph 1 may be present in the production area. 7. For each batch of preserved products produced, operators shall keep an up-to-date record indicating: (a) the nature, identification details and quantities of meat used as a raw material, and (b) the number, identification details, quantity and type of preserved products produced from that meat. The information referred to in point (b) shall be entered on each of the declarations referred to in Article 3(1) under customs control. For the purposes of this paragraph, batch of preserved products shall mean all preserved products produced at the same time and under practically identical circumstances. 8. Detailed recipes covering the various production processes and products for which refunds are applied for under this Regulation shall be kept at the place of production. These documents, and those referred to in paragraph 7, shall be kept by operators for at least three calendar years following the year of production. The customs authorities shall have access to these documents as required for control purposes. 9. The preserved products produced shall remain under customs control until they leave the customs territory of the Community or reach one of the destinations provided for in Article 36 of Regulation (EC) No 800/1999. Article 4 Characteristics of preserved products The preserved products shall:  be produced from beef and veal of Community origin,  contain not less than 80 % beef and veal, excluding offal and fat, and  be put in tins of a unit weight of not more than 2 500 grams net. In addition, the name of the Member State in which the product was manufactured shall be stamped in relief, uncoded, on each of the tins, clearly visible, in an official language of that Member State. Article 5 Additional control measures The Member States shall lay down more detailed measures for controlling production of the preserved products and inform the Commission thereof. In particular, they shall take all necessary steps to exclude any possibility of substitution of the raw materials used or of the products in question. Article 6 Export formalities 1. Once the customs formalities for the export of the preserved products have been completed, the customs authority shall indicate the number of the declaration(s) referred to in Article 3(1) on the export declaration(s) referred to in Article 5 of Regulation (EC) No 800/1999 together with the quantities and identification details of the preserved products exported corresponding to each declaration. 2. Once the customs formalities for export have been completed, the declaration(s) referred to in Article 3(1), with the additional information added in accordance with the second subparagraph of Article 3(7), and the copy of the export declaration(s) shall be sent through administrative channels to the body responsible for paying the export refunds. Article 7 Entry into force This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 November 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 221, 18.8.1984, p. 28. Regulation as repealed by Regulation (EC) No 1713/2006 (OJ L 321, 21.11.2006, p. 11). (3) OJ L 62, 7.3.1980, p. 5. Regulation as repealed by Regulation (EC) No 1713/2006. (4) OJ L 102, 17.4.1999, p. 11. Regulation as last amended by Regulation (EC) No 1713/2006. (5) OJ L 302, 19.10.1992, p. 1. Regulation as last amended by Regulation (EC) No 648/2005 (OJ L 117, 4.5.2005, p. 13). (6) OJ L 42, 16.2.1990, p. 6. Regulation as last amended by Regulation (EC) No 163/94 (OJ L 24, 29.1.1994, p. 2). (7) OJ L 322, 27.11.2002, p. 4. Regulation as last amended by Regulation (EC) No 1454/2004 (OJ L 269, 17.8.2004, p. 9).